Citation Nr: 1540042	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to an initial rating in excess of 10 percent for deviated nasal septum.

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran requested a Travel Board hearing in March 2014 when he submitted his Substantive Appeal (VA Form 9).  He was notified by letter that the hearing was scheduled in July 2015.  The RO contacted him by telephone in July 2015 and he expressed he no longer wanted to have a hearing.  (See July 22, 2015 Report of General Information).  Accordingly, the Board considers the request for a Board hearing withdrawn and will proceed to adjudicate the appeal based on the evidence of record.  38 C.F.R. § 20.704.

The issue of entitlement to a rating in excess of 10 percent for deviated nasal septum is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have flat feet or any foot disability related to service.

2.  From the effective date of service connection, hypertension is manifested by no more than a diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more; the evidence does not show diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Service connection for flat feet is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  From the effective date of service connection, the criteria for an initial 10 percent rating, and no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (Code) 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in June 2012 VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

Regarding the claim for a higher rating, as the rating decision on appeal granted service connection and assigned the initial rating and effective date for the award, statutory notice had served its purpose, and its application is no longer necessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed, Cir. 2007).  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  He was afforded a VA examination for his claim for hypertension.  With regard to the service connection claim for flat feet, an examination is not required.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because these conditions have not been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

There is no medical evidence of flat feet that emanates from service.  Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A(a)(2).  The Veteran has not identified any outstanding relevant evidence.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Service Connection Claim -- Flat Feet

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. § 3.303.  Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran reports that he believes he has flat feet due to standing watch multiple times and reports pain in the feet.

A December 1987 Report of Medical Examination at service enlistment, note feet abnormality on clinical evaluation described as mild, asymptomatic hallux valgus.  "Normal Arch" was noted.  STRs are silent for any complaints, treatment or diagnosis of flat feet or any foot disorder.  His December 1990 Report of Medical Examination at separation shows normal feet on clinical evaluation.  In his Report of Medical History, he indicated he had not had foot trouble.

VA outpatient treatment records from August 2008 to April 2013 show normal foot examinations.  Those records contain no complaints, findings or diagnosis of a flat feet disorder.  

The Veteran seeks service connection for flat feet.  Although his STRs and postservice treatment records do not document complaints of flat feet, he is competent to describe observable symptoms such as pain and even the presence of flat feet.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  While he is competent to observe that he has flat feet, he is not competent to determine the etiology of such disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Assuming that the Veteran is competent to diagnose flat feet, the preponderance of the evidence is against a finding that his self-diagnosed flat feet are related to service.  As noted above, the STRs and the post-service medical records are silent for complaints, treatment, or diagnosis of flat feet.  Hi service separation examination noted his feet were normal, and his first report of flat feet was in 2012, over 20 years after his period of active duty, when he filed the current claim.

As the preponderance of the evidence is against the Veteran's claim, the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating Claim -- Hypertension

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

By history, the Veteran was granted service connection for hypertension and assigned a noncompensable rating, by rating decision dated in June 2013, with an effective date of May 29, 2012.  The noncompensable rating has remained in continuous effect since.

His hypertension is rated under the criteria contained within 38 C.F.R. § 4.104, Code 7101, which provides for the assignment of a 10 percent evaluation for diastolic pressure predominantly 100 mm/Hg or more, or; systolic pressure predominantly 160 or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Assignment of a 20 percent evaluation requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  For a 40 percent evaluation, diastolic pressure must be predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure predominantly 130 or more.  The note under this code explains that the term hypertension is defined as diastolic blood pressure that is predominantly 90 or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 or greater with a diastolic blood pressure of less than 90. 

A review of VA treatment records from August 2008 to October 2010 pertaining to the Veteran's hypertension show diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Specifically on August 20, 2008, the Veteran was seen by VA emergency department with complaints of dizziness and high blood pressure for one week.  His blood pressure was 200/126 (right arm) and 200/125 (left arm); at that time he was not being treated for hypertension nor was he taking medication for hypertension.  Repeat blood pressure taken the same day was 212/115 and 200/125.  An August 21, 2008 VA emergency department report noted the Veteran was worked-up for hypertension/dizziness the night before in the emergency room with an EKG/CT head and medication for blood pressure, which was as high as 200/125 (both arms).  He returned to the emergency department for assignment to a primary care physician and to follow-up on his hypertension and blood pressure that was 149/110, at that time.  Also on August 21, 2008 he had an evaluation related to complaints of hypertension; his blood pressure was 170/105.  On August 22, 2008, his blood pressure was 179/106, 191/108 (lying), 181/102 (sitting), and 176/101 (standing).  On August 27, 2008 his blood pressure was 160/100.  On September 5, 2008 his blood pressure was 157/103.  On October 23, 2008, his blood pressure was 164/94.

In an October 30, 2008 VA emergency room nursing assessment, the Veteran reported that when he is at home sitting down his blood pressure range is 135/85 to 132/72, but when lying down it goes to 168/108, and he feels light headed and dizzy.  In February 2009 at various times his blood pressure was 157/102, 165/100, 155/109, 160/96 (left), 165/100 (right), and 161/99.  On October 21, 2010, his blood pressure was 172/113.  

VA afforded the Veteran an examination with regard to his hypertension in January 2013.  The examiner diagnosed hypertension (initially diagnosed in 2007).  His blood pressure readings were 136/80, 138/78 and 136/78.  

The evidence of record shows that the Veteran has diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  Accordingly, his hypertension more nearly approximates a 10 percent rating.  A rating in excess of 10 percent is not warranted as the evidence of record does not show that his hypertension is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The Board acknowledges VA treatment records that show that at various times in August 2008 his blood pressure was 200/126, 200/125, 212/115 and 149/110, and in October 2010 a blood pressure reading was 172/113.  However, the Board does not consider the readings to have been predominantly 110 or more during the appeal period to warrant a rating of 20 percent or more.  Likewise, there are at least 2 days where blood pressure readings exceeded 120 during the appeal period.  Again, the Board does not consider readings on a couple of days within a one-month period to be reflective of blood pressure readings predominantly 120 or more during the appeal period to warrant a rating of 40 percent or more.  Accordingly, the Board finds that a rating of 10 percent, but no higher, is warranted for the Veteran's hypertension from the effective date of service connection.  The Veteran's hypertension symptoms and manifestations have been relatively consistent throughout the appeal period with only very isolated, brief periods of higher readings, so staged ratings are not warranted.

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  There is no objective evidence (or specific allegation) of symptoms and/or impairment due to the Veteran's hypertension not encompassed by the criteria under Code 7101.  He does not report any limitations as a result of his hypertension that are not already encompassed by the schedular criteria.  Therefore, those criteria are adequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record notes that the Veteran is employed and still working.  There is nothing in the record to suggest, nor is it alleged, that his hypertension renders him unemployable.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


ORDER

Service connection for flat feet is denied.

An initial rating of 10 percent for hypertension, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

While the notice provisions of the VCAA appear to be satisfied further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim of entitlement to an initial higher rating for his service-connected deviated nasal septum.  See 38 C.F.R. § 3.159.

The Veteran claims entitlement to an initial higher rating for his service-connected deviated nasal septum.  He is currently assigned a 10 percent rating under Code 6502 (deviation of nasal septum, traumatic only).  A 10 percent rating is the sole rating warranted under this Code, and is for application when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

On March 2013 VA examination, the Veteran noted he went to a VA hospital in 2011 to have "Retroplasty" [sic] [rhinoplasty?].  A search of his VA records during this timeframe did not reveal the 2011 procedure.  VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  All relevant VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA health care providers who treated him for his claimed deviated nasal septum disability; specifically the 2011 retroplasty/rhinoplasty.  All pertinent records should be obtained and associated with the record.  All attempts to procure records should be documented.  If any such records cannot be obtained, a notation to the record should be made.  All efforts to obtain such records should be fully documented.

2.  The AOJ should thereafter review the record and readjudicate the claim.  If the benefit sought is denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his agent the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


